Case 19-01125-abl Doc 99 Entered 09/09/21 10:01:57 Page 1of2

B26}
aaa

United States Bankruptcy Court

District Of _Nevada

 

 

 

 

 

Inre | ANDREW BUNKER PLATT and RUTH ANN PLATT. )
Debtor ) Case No. BK-S-19-17282-ABL
WOODS & ERICKSON, LLP, a Nevada Limited Liability Chapter 7

Partnership, d/b’n WOODS ERICKSON & WIHTAKER, LLP ) a

Plainulf )

)

Vv. )
ANDREW B. PLATT, an individual, ) Adv, Proc, No. 19-01125-ABL _

Defendant )

BILL OF COSTS

Notice is given that the following Bill of Costs will be presented to the bankruptcy clerk at the following place and time:

 

Address Clerk, U.S. Bankruptcy Court Room bas
Foley Federal Building Suite 4-242
300 Las Vegas Blvd. South

 

Date and Time

 

 

 

 

 

 

Las Vegas, Nevada 89101 9/9/21: 5:00PM
Judgment was entered in the above entitled action on August 26, 202] agains! ANDREW B. PLATT
(date)

The clerk of the bankruptcy court is requested to tax the following as costs:

Fees of the cherk jrasiccccssesosascacenissavecsittecessevsnsseossnesequsvansausennas penansonas sasensasqsascasnseaesssasscesovensua scsesnssctaqsecanaiet erasseaverece $ 303 fx "1"
Fees for service of summons and complaint .cccssessescecceorsserssssessetsusssesoassessessrmenseensceseraseusevesunsasansencesescaseevesseqeensernaee $___ 404,00 See Ex. "2"
Fees of the court reporter for any and all part of the transcript necessarily obtained for use in

the case panes asa rPidniianina siesd] Sabrsnnad sbavensassanneadyuesnoqesonse recs eceaseoesstantbniidéas Hratiwcdiecseaps
Fees and disbursements for printing. ...........00c000-
Fees for witnesses (itemized OM reverse) v.ccccceccccccccccececcesscsecssssseceessssss-csanayaseevasecsercerscecavavee
Fees for exemplifications and copies of papers necessarily obtained for use in this case ...
Docket fees under 28 U.S.C. § 1923 ooccccscscccscccscsssssesmsesavsveseseseuscevsvevspraavevevevesesepscse suse
Costs incident to taking of depositions .......c0.ccccccccesssssesseesveses cesta eeeeesees
Costs as shown on Mandate of appellate COUM ...cccccccccccc cscs seeeeeeeseeeoeees
Other costs [Please itemize]

Service of Subpoenas

    

 

 

 

 

    

 

s
S

$

§

§

S 10,804.20* See Fx, "3"
§

s

S

$

s

 

*This total does not include delivery or special formatting charges. TOTAL 12,877.30
DECLARATION
I, allorney for WOODS & ERICKSON, LLP declare under penalties of perjury that the

 

(naine of party)
foregoing costs are correct and were necessarily incurred in this action, that the services for which fees have been charged were actually and
necessarily performed, and that a copy of this Bill of Costs was mailed this day with postage fully prepaid to:

 

Name and Address of Judgment Debtor
ANDREW B, PLATT

WAVETRONIX
1827 W 650 N
SPRINGVILLE, UTAH 84663

4/¢/202) tog DV
ts Date~ lgnature oT Attorney

COSTS ARE TAXED IN THE FOLLOWING AMOUNT AND INCLUDED IN THE JUDGMENT: $..

 

 

 

 

 

 

 

 

 

 

Clerk of the Bankruptcy Court
By:
Date Deputy Clerk

 

 
B 263 Case 19-01125-abl Doc99 Entered 09/09/21 10:01:57 Page 2 of 2

(9/94)

 

WITNESS FEES (computation, ef. 28 U.S.C. § 1821 for statutory fees)

 

 

 

 

 

 

 

 

 

 

 

NAME AND RESIDENCE ATTENDANCE SUBSISTENCE MILEAGE Total Cost
Total Total Total Each Witness
Days Cost Days Cost Miles Cost
TOTAL
NOTICE

Section 1924, Title 28, U.S. Code provides:

“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

Section 1920 of Title 28 reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Bankruptcy Procedure contain the following provisions:
Rule 7054(b)

“COSTS. The court may allow costs to the prevailing party except when a statute of the United States or these rules otherwise provides. Costs
against the United States, its officers and agencies shall be imposed only to the extent permitted by law. Costs may be taxed by the clerk on one
day’s notice; on motion served within five days thereafter, the action of the clerk may be reviewed by the court.”

Rule 9006(f)

“ADDITIONAL TIME AFTER SERVICE BY MAIL. When there is a right or requirement to do some act or undertake some proceedings
within a prescribed period after service of a notice or other paper and the notice or paper other than process is served by mail, three days shall be
added to the prescribed period.”

Rule 9021, incorporating Federal Rule of Civil Procedure 58
“Entry of the judgment shall not be delayed . . . in order to tax costs.”

 

 

 
